    Case 2:08-cr-00137-WFN             ECF No. 2992        filed 05/19/21      PageID.14643 Page 1 of 2
 PROB 12C                                                                               Report Date: May 19, 2021
(6/16)

                                       United States District Court                                  FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                           May 19, 2021
                                        Eastern District of Washington                          SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Donavan James Stark                      Case Number: 0980 2:08CR00137-WFN-40
 Address of Offender:                                 Spokane, Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: March 9, 2010
 Original Offense:           Conspiracy to Distribute 500 Grams or More of a Mixture or Substance Containing
                             a Detectable Amount of Methamphetamine, 21 U.S.C. §§ 841 (a)(1), 846, and 851
 Original Sentence:          Prison - 168 months            Type of Supervision: Supervised Release
                             TSR - 120 months

 Sentence Reduction:         Prison - 135 months
 (February 7, 2017)          TSR - 120 months
 Asst. U.S. Attorney:        Earl Allan Hicks               Date Supervision Commenced: December 7, 2018
 Defense Attorney:           Federal Defenders Office       Date Supervision Expires: December 6, 2028


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition # 3: The defendant shall not unlawfully possess a controlled
                        substance. The defendant shall refrain from the unlawful use of a controlled substance. The
                        defendant shall submit to one drug test within 15 days of release from imprisonment and at
                        least 2 periodic drug tests thereafter, as determined by the court.

                        Supporting Evidence: It is alleged that Donavan Stark is in violation of his conditions of
                        supervised release by being in possession of heroin, cocaine, methamphetamine, and
                        fentanyl pills

                        On May 19, 2021, the undersigned officer received a telephone call from a detective with
                        the Spokane Police Department. The detective informed the undersigned officer that a
                        search warrant was executed at Donavan Stark’s residence. During the execution of said
                        search warrant, the detective advised the undersigned officer that approximately 2 pounds
                        of heroin, 1 ½ pounds of methamphetamine, 1/2 pound of cocaine, and 1,000 suspected
                        fentanyl pills were seized from his residence. It is anticipated charges are forthcoming.
Case 2:08-cr-00137-WFN   ECF No. 2992   filed 05/19/21   PageID.14644 Page 2 of 2
